Exhibit 12 Transatlantic Holdings, Inc. Computation of Ratios of Earnings to Fixed Charges (in thousands, except ratios) Nine Months Ended Sept 30, Years Ended December 31, 2008 2007 2006 2005 2004 2003 Income (loss) before income taxes $ 98,416 $ 595,752 $ 539,908 $ (46,098 ) $ 276,212 $ 386,674 Less: Equity income of less than 50% owned persons 1,876 25,807 20,852 18,900 19,369 19,780 Add: Dividends from less than 50% owned persons 3,750 2,754 2,387 2,046 1,681 531 100,290 572,699 521,443 (62,952 ) 258,524 367,425 Add fixed charges: Interest expense on 5.75% senior notes due December 14, 2015 32,577 43,421 43,405 2,050 - - Interest expense on reinsurance balances payable 22 3,975 - 1,352 1,501 18,466 Proportion of rent expense deemed representative of the interest factor 2,941 3,780 3,245 2,945 2,868 2,935 35,540 51,176 46,650 6,347 4,369 21,401 Income (loss) before income taxes and fixed charges $ 135,830 $ 623,875 $ 568,093 $ (56,605 ) $ 262,893 $ 388,826 Ratio of earnings to fixed charges (1) 3.82 x 12.19 x 12.18 x (2) 60.17 x 18.17 x (1) For purposes of the ratio of earnings to fixed charges, “earnings” represent income(loss) before income taxes excluding income from equity-method investees plus fixed charges, and “fixed charges” represent interest expense on the $750 million principal amount of TRH’s 5.75% senior notes due on December 14, 2015, interest expense on reinsurance balances payable and that portion of rent expense that, in our opinion, approximates the interest factor included in rent expense. (2) “Earnings” were inadequate to cover fixed charges by $63.0 million for the year ended December 31, 2005. Included in earnings for the year ended December 31, 2005 are catastrophe costs (comprised principally of losses and loss adjustment expenses) of $543.9 million, principally related to Hurricanes Katrina, Rita and Wilma.
